Citation Nr: 0913874	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The Veteran served on active duty from February 1960 to 
February 1963 and from April 1963 to May 1980, when he 
retired.  He died in October 2003; the appellant is the 
Veteran's widow.

In January 2006, the Board of Veterans' Appeals (Board) 
denied the issue on appeal.  The appellant appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  The January 2006 Board denial was vacated 
and remanded by Memorandum Decision of the Court in March 
2008. 

A letter was sent to the appellant's attorney, on December 4, 
2008, with a copy to the appellant, in which the appellant 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of her appeal 
prior to the Board's readjudication.  No additional evidence 
was received.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the March 2008 Court decision, the Board's 
January 2006 denial did not adequately address whether the 
Veteran's pulmonary condition that caused his death was 
causally related to service and did not discuss why a nexus 
medical opinion was not warranted.  

The Board notes that although a private medical opinion in 
favor of the appellant's claim was received by VA from G.K., 
M.D., in February 2009, which is after the Court remand, 
additional development is needed in this case.  While Dr. K 
concluded that the Veteran's service-connected hiatal hernia 
was a direct and significant contributor to the Veteran's 
death from pneumonia, because the hiatal hernia caused 
gastroesophageal reflux disease (GERD) that damaged the 
Veteran's lungs, the Board notes that Dr. K referred to 
notations of GERD in service but did not discuss the July 
1980 finding that the Veteran did not have esophageal reflux.  
Consequently, the Board concludes that a VA medical opinion 
is warranted in this case.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should ask the appellant 
to provide the names and addresses, as 
well as the dates of treatment, of any 
health care providers, both VA and non-
VA, who might have medical evidence 
relevant to this case, to include 
treatment of the Veteran's respiratory 
disability, that is not currently on 
file.  After securing any appropriate 
consent from the appellant, VA should 
obtain any such records that have not 
previously been associated with the VA 
claims folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant of this and request her to 
provide copies of the outstanding medical 
records.

2.  After completion of the above, the 
claims files must be reviewed by an 
appropriately qualified health care 
provider, who must provide an opinion on 
whether the Veteran's death from 
respiratory failure due to pneumonia as a 
consequence of chronic obstructive 
pulmonary disease, with a seizure 
disorder and alcoholism listed as other 
conditions contributing to death but 
unrelated to the immediate cause of 
death, was causally related to his 
military service, including to his 
service-connected hiatal hernia.  This 
opinion must reflect review of pertinent 
material in the claims folders, including 
the July 1980 VA examination report and 
Dr. K's February 2009 statement.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  Thereafter, The RO/AMC should take 
such additional development action as it 
deems proper with respect to the claim on 
appeal.  VA should then readjudicate the 
issue currently on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and her attorney should be 
provided a Supplemental Statement of the 
Case and should be afforded an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


